                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   WILLIAM L. RICHARD,                                     CASE NO. C20-6245-JCC
10                             Petitioner,                   ORDER
11          v.

12   JEFFREY A. UTTECHT,

13                             Respondent.
14

15          This matter comes before the Court on United States Magistrate Judge David Christel’s
16   Report and Recommendation (“R&R”) recommending the Court dismiss Mr. Richard’s § 2254
17   petition without prejudice for failure to exhaust state remedies (Dkt. No. 9). Mr. Richard has not
18   objected to the R&R. Having reviewed the R&R and the relevant record, the Court ADOPTS the
19   R&R, DISMISSES the petition without prejudice, and DENIES a certificate of appealability.
20   The Court DIRECTS the Clerk to send copies of this order to Mr. Richard and to Judge Christel.
21

22          DATED this 10th day of May 2021.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     C20-6245-JCC
     PAGE - 1
